Deen, Presiding Judge.
In workers’ compensation cases the term "injury” does not "include heart disease, heart attack, the failure or occlusion of any of the coronary blood vessels, or thrombosis, unless it is shown by preponderance of competent and creditable evidence that it was attributable to the performance of the usual work of the employment.” Code § 114-102. The administrative law judge, analyzing the testimony and records of three medical specialists, found as a fact that the employee here, afflicted with nonjob-related atherosclerosis, overweight, and burdened with certain emotional problems, had nevertheless not suffered a myocardial infarction either on September 1, 1976, when he had an attack of angina or on October 6,1976, when he quit work. *310Between October and April, 1977, when it was decided that a pacemaker should be installed there was no heart attack as shown by an electrocardiogram taken in the hospital, but he did have a heart attack on April 16 while still in the hospital, and it is this coronary infarction which was the cause of his disablement and eventual death. The finding that the coronary accident of April 16 was not caused or aggravated by job activities which had ceased during the prior October is sustained by the evidence. Johnston v. Boston-Old Colony Ins. Co., 106 Ga. App. 410 (126 SE2d 919) (1962); Gurin v. Bituminous Cas. Co., 107 Ga. App. 823 (131 SE2d 566) (1963). The award was properly affirmed by the full board and by a judge of the Superior Court of Fulton County.
Submitted November 13, 1978
Decided December 1, 1978.
Jack Dorsey, for appellant.
Swift, Currie, McGhee & Hiers, Charles Drew, for appellee.

Judgment affirmed.


Smith and Banke, JJ., concur.